It is urged that we erred in holding that the State court which tried this case had jurisdiction so to do. We do not care to repeat what we have already said but, referring to appellant's plea in abatement based on the lack of jurisdiction in the State court, we observe that it is stated in said plea that appellant was under indictment in the Federal court for robbery growing out of the same transaction in which the State asserts that he shot and killed deceased; and it is asserted that he had been arrested by the Federal authorities in Indiana, brought back to Texas and placed in the county jail of Dallas County by the Federal authorities; the contention of appellant being that the Federal authorities having first taken jurisdiction of his person and of the offense of robbery charged against him, that any action by the State court in the murder case growing out of the same transaction, would be unwarranted and would be an assumption of jurisdiction which could not be sustained.
Robbery and murder are two separate offenses. Taylor v. State, 41 Tex.Crim. Rep.. Admitting that appellant was indicted in the Federal court for robbery, it must also be admitted that he was indicted by the State court for murder growing out of the same transaction. Both cases were pending. The State's case was reached and called for trial. Without any opposition from the Federal authorities the State was proceeding to try appellant. He filed a plea in abatement upon the grounds above stated. In the case of In Re Little, 129 Michigan, 454, reported in 57 L.R.A. 295, the accused was brought into the State where he was tried, by virtue of a Federal warrant, and there the State authorities took charge of him and proceeded to try him for a violation of a State law. He sought relief by habeas corpus, denying the right of the State to assume jurisdiction over him and to try him for a violation of the State statute. The relief sought by him was denied.
There would seem no room for doubt of the fact that appellant was before the trial court in propria persona. We find nothing in the record reflecting the fact that the Federal court raised any objection to the action of the State court in trying him for murder. In furtherance of his objection to being tried in the State court, appellant presented an application for a writ of habeas corpus to the judge of the Federal district court in which Dallas County was situated, same being the court in which his case for robbery was pending. His petition for the writ of habeascorpus was denied by said Federal court. If it affords him any consolation, however, we observe that if there be a right in the Federal court to try him and punish him for any *Page 378 
Federal violation, which the Federal courts desire to assert, — same still exists and can be exercised by them whenever they choose to do so.
We deem it unnecessary to further discuss appellant's contention that the State court should not have proceeded with his trial because he had given notice of appeal from the order of the Federal district judge denying to him a writ of habeascorpus. Not only are we unable to perceive any ground upon which the Federal court could have acted otherwise, from an examination of the application made by him to the Federal court for such writ of habeas corpus, (which is made an exhibit in the pleadings filed in the trial court herein), but we affirmatively conclude that the Criminal District Court of Dallas County had unquestioned jurisdiction of the person of appellant and of the offense of murder for which it tried him. If we be at all in error in this conclusion, we further observe that the notice of appeal from the order of the Federal district court denying to appellant the writ of habeas corpus, was given in June 1921, nearly two years prior to this time, and if said appeal was perfected and followed up, the Federal courts have now and have had at all times the power, if they felt that they had the right, — to grant the relief sought and to stay the execution of the judgment herein. We see no reason for the reversal of this case based upon the proposition that appellant had a right to appeal from the order denying the writ of habeas corpus, which he may or may not have carried into effect; nor for the reason that the Federal court had the right to hear and determine the question of its jurisdiction, — when it has now and has always had that right, and can exercise it at any time that it pleases. The truth appears to us to be that the Federal court had now and has had no desire to exercise any jurisdiction over appellant to the extent of delaying or interfering in any manner with his trial under the unquestioned jurisdiction by the State court.
It is made to appear from the record that the pardons for State witness Scrivnor had already been issued by the Governor and that they covered each case of conviction upon the existence of which appellant based his objections to the testimony of said witness. One who objects to a witness giving testimony upon the ground that he is an unpardoned convict, assumes the burden of establishing it as a fact that the condition which forms the basis of objection, exists. In regard to the matter of said objection in this case, it is shown that said witness was not an unpardoned convict but in fact had been fully pardoned and his competency as a witness restored in each of the cases upon which felony conviction had been rendered.
Testimony of the entry into an unoccupied house at Fort Worth by officers and the finding therein of laundry slips, etc., seems of absolutely no possible injury to appellant even if without pertinence to any *Page 379 
issue in the case. We, therefore, discuss no further the questions raised regarding this matter. We also conclude that appellant's objections to the argument of the State's attorney were fully and correctly discussed and settled adversely to his contention in the original opinion.
Finding no error in the record, the motion for rehearing will be overruled.
Overruled.
[This opinion reached the hands of the Reporter October 17, 1923. — Reporter.]